Title: From George Washington to Major General William Heath, 26 September 1779
From: Washington, George
To: Heath, William


        
          Dr Sir
          West-point 26th Sepr 1779.
        
        As it is an object of importance to have ascertained as soon as possible the account which is said to have been brought by a vessel arrived at New-London, out of which a Capn Johnson was taken on board Count D’Estaigns fleet in the lattitude of Bermudas, I would therefore wish you to dispatch without loss of time an officer intelligent in marine affairs to New-London to learn the particulars from the person who commands the vessel in which Capn Johnson was, with such other information of the Count’s fleet and destination as can be obtained.
        I should prefer Lieut. Lee who has been employed on a business of this nature before (provided the Journey is agreeable to himself) as his former report was extremely clear and satisfactory.
        The utmost expedition is to be used both in going and in returning, to facilitate which I herewith inclose for the office⟨r⟩ an order on all Quarter Masters to furnish him occasionally with fresh horses. I am Dr Sir Your most obt servt
        
          Go: Washington
        
      